Citation Nr: 0301742	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  97-23 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include service connection for an 
eating disorder.

2.  Entitlement to service connection for pes planus, 
bilateral.

3.  Entitlement to service connection for headaches, to 
include both migraine-type headaches and tension-type 
headaches.

4.	Entitlement to an initial compensable evaluation for 
service-connected defective hearing, left ear.

5.  Entitlement to service connection for defective hearing, 
right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1968 to June 1971.  
A November 1999 Board decision, in pertinent part, remanded 
claims of entitlement to service connection for a chronic 
acquired psychiatric disorder and for an eating disorder, and 
for headaches, and a claim for an initial compensable 
evaluation for service-connected left ear hearing disability.  

When the veteran's remanded claims initially came before the 
Board of Veterans' Appeals (Board), on appeal from 1997 and 
1998 rating decisions of the Cleveland, Ohio, Regional Office 
(RO) of the Department of Veterans Affairs (VA), the veteran 
requested a hearing before the Board, and that Board hearing 
was conducted in April 1999.  However, the Board member who 
conducted that hearing has terminated his employment at the 
Board while the case was in remand status.  The veteran is, 
therefore, entitled to request a hearing before a Board 
member who will be available to make a decision on the 
remanded issues, under 38 U.S.C.A. § 7102 (b) (West 1991).  
The veteran is hereby advised that the Travel Board hearing 
described below affords that opportunity. 




REMAND

In statements submitted in September and October 2000, the 
veteran requested a Travel Board hearing before a member of 
the Board sitting at the Cleveland, Ohio RO.  There is no 
indication of record that the veteran has withdrawn the 
written request for a Travel Board hearing, although there 
are notations reflecting that the veteran indicated, on 
several occasions, that he had no further evidence to submit 
to the RO and wanted his claims to go before the Board 
"immediately."  The veteran should be scheduled for a Travel 
Board hearing.

During the pendency of the remanded issues, the veteran 
perfected appeal of a claim of entitlement to service 
connection for pes planus.  In his substantive appeal for 
service connection for that disorder, the veteran requested a 
Travel Board hearing on that issue.  However, in a statement 
submitted in June 2002, the veteran indicated he did not want 
a hearing before the Board on this issue.  The veteran should 
clarify whether he does or does not wish to testify regarding 
this issue at the Travel Board hearing to be scheduled.

The Board also notes that, during the pendency of the appeal 
of the issues remanded by the Board in June 1999, the veteran 
submitted a claim for service connection for a right ear 
hearing loss.  That claim was denied, by a June 2002 rating 
decision, and the veteran disagreed with that determination 
in that same month.  In his June 2002 disagreement, the 
veteran stated that he wanted to waive issuance of a 
statement of the case (SOC) and adjudication by the RO and 
that he wanted consideration of the claim directly by the 
Board.  In an August 2002 statement, the veteran requested, 
in pertinent part, that adjudication of the claim for service 
connection for right ear hearing loss (presumably, to include 
a hearing before the Board that the veteran had previously 
requested), be conducted AFTER (emphasis by veteran) the 
issues already remanded by the Board were decided.  

In this case, the issue already remanded, regarding the 
appropriate initial evaluation for left ear hearing loss, is 
inextricably intertwined with the veteran's new claim for 
service connection for right ear hearing loss, as the outcome 
of the claim for service connection for right ear hearing 
loss may well be determinative of the appropriate initial 
evaluation for the service-connected left ear hearing loss.  
The veteran is hereby advised that the Board cannot 
adjudicate the remanded issue of entitlement to a compensable 
evaluation for service-connected left ear hearing loss until 
adjudication of the claim of entitlement to service 
connection for right ear hearing loss is completed and the 
veteran has been afforded his right to file a substantive 
appeal of that claim following the issuance of a SOC.  See 
Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. 
Derwinski, 1 Vet. App. 180 (1991) (where a decision on one 
issue would have a "significant impact" upon another, and 
that impact in turn could render any review of the decision 
on the other claim meaningless and a waste of appellate 
resources, the two claims are inextricably intertwined.)  The 
Board must remand the issue of entitlement to service 
connection for defective hearing of the right ear to the RO 
for the issuance of a SOC.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

The veteran is hereby informed that the SOC on the issue of 
service connection for a right ear hearing loss must be 
issued by the RO, and the veteran must be advised as to the 
time limit for submitting a substantive appeal before the 
Board can conduct appellate review of the remanded issues.  
The veteran is hereby informed that, if he wishes to present 
testimony regarding his belief that he is entitled to service 
connection for right ear hearing loss to the Board, he must 
perfect an appeal, and then this issue should be addressed at 
the Travel Board hearing to be scheduled.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should furnish the veteran and 
his representative with a Statement of 
the Case regarding the issue of 
entitlement to service connection for a 
claimed right ear hearing loss, and 
should advise the veteran as to the time 
limit for perfecting a timely substantive 
appeal. 

2.  The RO should schedule the veteran 
for a Travel Board hearing at the RO 
before a Member of the Board at the next 
available opportunity.

3.  If the veteran does not appear for 
his scheduled Travel Board hearing, the 
RO should conduct any additional action 
considered necessary to comply with the 
notice and duty to assist provisions of 
the VCAA.  Any additional evidence which 
is submitted should be considered.  If 
any RO determination remains adverse, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be given a period to 
respond.

The purpose of this REMAND is to ensure due process, the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time. The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal. No action is required of the veteran until he 
is notified.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




